                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   PATRICK SHIELDS,                                          No. C 19-0845 WHA (PR)
                                                                         10                    Petitioner,                              ORDER TO SHOW CAUSE;
                                                                                                                                        DENYING LEAVE TO PROCEED IN
                                                                         11        v.                                                   FORMA PAUPERIS; DIRECTING
United States District Court




                                                                                                                                        PETITIONER TO PAY FILING FEE
                               For the Northern District of California




                                                                         12   RON DAVIS, Warden,
                                                                         13                    Respondent.
                                                                                                                       /
                                                                         14
                                                                         15                                                INTRODUCTION
                                                                         16             Petitioner, a California prisoner, filed this pro se petition for a writ of habeas corpus
                                                                         17   pursuant to 28 U.S.C. 2254 challenging his state court conviction. For the reasons discussed
                                                                         18   below, respondent is ordered to show cause why the petition should not be granted.
                                                                         19             Petitioner’s prison trust account documents demonstrate he has sufficient funds to pay
                                                                         20   the $5.00 filing fee. Leave to proceed in forma pauperis is, therefore, DENIED. Petitioner must
                                                                         21   pay the $5.00 filing fee on or before April 1, 2019, or the case will be dismissed.
                                                                         22                                                 STATEMENT
                                                                         23             Petitioner was convicted in Alameda County Superior Court in 2015 for premeditated
                                                                         24   murder and sentenced to a term of 25 years to life in state prison. His appeal to the California
                                                                         25   Court of Appeals was denied. The California Supreme Court denied his petition for review.
                                                                         26   Thereafter, petitioner filed the instant federal petition.
                                                                         27                                                  ANALYSIS
                                                                         28   A.        STANDARD OF REVIEW
                                                                                        This court may entertain a petition for writ of habeas corpus "in behalf of a person in
                                                                          1   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                                                          2   violation of the Constitution or laws or treaties of the United States." 28 U.S.C. 2254(a); Rose
                                                                          3   v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                                                          4   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ
                                                                          5   of habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state
                                                                          6   court must “specify all the grounds for relief which are available to the petitioner ... and shall
                                                                          7   set forth in summary form the facts supporting each of the grounds thus specified.” Rule 2(c) of
                                                                          8   the Rules Governing Section 2254 Cases, 28 U.S.C. foll. 2254. “‘[N]otice’ pleading is not
                                                                          9   sufficient, for the petition is expected to state facts that point to a ‘real possibility of
                                                                         10   constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d
                                                                         11   688, 689 (1st Cir. 1970)).
United States District Court
                               For the Northern District of California




                                                                         12   B.      LEGAL CLAIMS
                                                                         13           Petitioner claims that the trial court’s refusal to give jury instructions on lesser-included
                                                                         14   offenses deprived petitioner of a fair opportunity to present a defense, in violation of his right to
                                                                         15   due process. This claim, when liberally construed, and warrants a response.
                                                                         16                                             CONCLUSION
                                                                         17           1. The clerk shall mail a copy of this order and the petition with all attachments to the
                                                                         18   respondent and the respondent's attorney, the Attorney General of the State of California. The
                                                                         19   clerk shall also serve a copy of this order on the petitioner.
                                                                         20           2. Respondent shall file with the court and serve on petitioner, within sixty-three (63)
                                                                         21   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                         22   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                         23   granted based on the claim found cognizable herein. Respondent shall file with the answer and
                                                                         24   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                         25   relevant to a determination of the issues presented by the petition.
                                                                         26           If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                         27   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                         28           3. Respondent may file, within sixty-three (63) days, a motion to dismiss on procedural


                                                                                                                                  2
                                                                          1   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                          2   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                          3   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                          4   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                          5   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                          6          4. Petitioner is reminded that all communications with the court must be served on
                                                                          7   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must
                                                                          8   keep the court informed of any change of address and must comply with the court's orders in a
                                                                          9   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         10   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                         11          5. The petition is deemed to have named the proper respondent, the Warden of his
United States District Court
                               For the Northern District of California




                                                                         12   prison, David Baughman. See Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360 (9th Cir. 1994)
                                                                         13   (warden of petitioner’s inmate is proper respondent); see also Dubrin v. California, 720 F.3d
                                                                         14   1095, 1100 (9th Cir. 2013) (instructing district court to deem petitioner’s pro se petition to have
                                                                         15   named proper respondent). The clerk is instructed to change the name of the respondent on the
                                                                         16   docket sheet accordingly.
                                                                         17          6. Leave to proceed in forma pauperis is DENIED. Petitioner must pay the $5.00 filing
                                                                         18   fee on or before April 1, 2019, or the case will be dismissed.
                                                                         19          IT IS SO ORDERED.
                                                                         20
                                                                              Dated: February 21 , 2019.
                                                                         21                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
